Citation Nr: 1043609	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to August 
1968 and July 1969 to September 1989.  He died in September 2001.  
The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In an April 2008 decision, the Board denied the appellant's 
appeal as to service connection for the cause of the Veteran's 
death.  She appealed to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In April 2009, the Veterans Court 
granted a joint motion of the appellant and the Secretary of 
Veterans' Affairs (the Parties), vacated the April 2008 decision 
and remanded the matter for compliance with the instructions in 
the joint motion.  


FINDINGS OF FACT

1.  The veteran died in September 2001.  

2.  The Veteran had service in the Republic of Vietnam during the 
period between January 1962 and May 1975.  

3.  The cause of the Veteran's death was ischemic heart disease.  





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1110, 1116, 1310 
(West 2002 ; 38 C.F.R. § 3.303, 3.307, 3.312 (2010), 3.309(e) 
(2010 & 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting the benefit sought by the appellant.  The 
purpose of VCAA notification and assistance requirements have 
thus been met.  To the extent that there may be any notice 
deficiencies as to assignment of an effective date, the appellant 
will have an opportunity to contest any such assignment after the 
RO assigns an effective date without any discernible loss of 
legal rights.  Hence, any defect in the notice or assistance 
provided has not resulted in prejudice to the appellant and no 
further discussion as to the VCAA is necessary.  

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310. A service-connected disability is one 
which was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  Service connection may also be established for certain 
diseases by operation of a presumption.  One such presumption 
involves exposure to an herbicide agent during active service.  

If a Veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, certain specific diseases shall be 
service connected if manifest to a degree of 10 percent or more 
at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to the contrary.  
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

The diseases subject to this presumption of service connection 
are listed at 38 C.F.R. § 3.309(e).  During the pendency of the 
appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to 
include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 
2010).  The pertinent part of that amendment added the following 
to § 3.309(e): "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010).  

This amended rule applies to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  75 
Fed. Reg. 53202 (August 31, 2010).  Id.  The appellant's claim 
was pending before VA on that date.  

Of record is a Certificate of Death documenting that the Veteran 
died in September 2001 and that the immediate cause of death was 
cardiac arrhythmia due to possible myocardial infarction, due to 
arteriosclerotic heart disease.  

During the Veteran's lifetime, service connection had been 
established for residuals of gunshot wound of the left shoulder, 
left chest, and dorsal area, defective bilateral hearing with 
tinnitus, and superficial shrapnel fragment wound left leg and 
left forearm.  There is no evidence that any of these 
disabilities caused the Veteran's death.  

Service treatment records document that the Veteran sustained a 
gunshot wound in December 1966, was treated at First Medical 
Battalion, and then transferred to NSA Hospital, Da Nang.  A VA 
Form 07-3101, dated in March 1969, includes verification that the 
Veteran suffered from medical condition in 1967 and was treated 
at a dispensary in the Republic of Vietnam.  This evidence 
establishes that the Veteran had service in the Republic of 
Vietnam during the period which began January 9, 1962 and ended 
on May 7, 1975.  There is no affirmative evidence of record 
establishing that he was not exposed to an herbicide agent during 
such service.  It is thus presumed that he was exposed to an 
herbicide agent during such service.  

In addition to the death certificate, of record is a document 
titled PRELIMINARY AUTOPSY FINDINGS indicated that an autopsy was 
conducted in September 2001 with preliminary findings of acute 
myocardial infarction, severe coronary atherosclerosis, left 
ventricular hypertrophy, and moderate sclerosis of the aortic 
valve.  

Also of record is a September 2006 opinion from a VA physician.  
After review of pertinent evidence, the physician concluded that 
the cause of the Veteran's death was coronary artery disease.  

This is compelling evidence that the cause of the Veteran's death 
was ischemic heart disease and outweighs any suggestion that it 
was not.  The Board thus finds that the cause of the Veteran's 
death was ischemic heart disease.  

All elements for service connection for the cause of the 
Veteran's death have been made.  He served in Vietnam during the 
time frame for which it is presumed he was exposed to an 
herbicide agent, at the time of his death he suffered from 
ischemic heart disease, and the cause of his death was ischemic 
heart disease.  Service connection for the cause of the Veteran's 
death must therefore be granted.  

ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


